IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60187



GERMAN ENRIQUE RIOS,

                                          Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                          Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A91-830-328
                       --------------------
                           March 7, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     German Enrique Rios petitions for review of an order of the

Board of Immigration Appeals (BIA) holding that Rios’ state

conviction for felony driving while intoxicated was an aggravated

felony warranting his removal from this country.    The respondent

has moved to dismiss the petition for review and to remand the

case to the BIA for reconsideration in light of United States v.

Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).    Rios has not

replied to the respondent’s motion to remand.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60187
                               -2-

     Rios’ petition for review is GRANTED.   The order of the BIA

is VACATED, and this case is REMANDED to the BIA for disposition

consistent with Chapa-Garza, 243 F.3d at 927.   All other

outstanding motions are DENIED.